The Kantrow Law Group, PLLC
Attorneys for Allan B. Mendelsohn, Chapter 7 Trustee
6901 Jericho Turnpike, Suite 230
Syosset, New York 11791
Fred S. Kantrow, Esq.
516 450 7745
UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------x
In re:                                                                  Chapter 7
                                                                        Case No.: 20-73289-ast
MANUEL D. MARCIA OLIVA and
WUANDA BODDEN MARTINEZ,

                                    Debtors.
--------------------------------------------------------------------x

                              AFFIDAVIT IN SUPPORT OF RETENTION

Fred S. Kantrow, being duly sworn deposes and says:

         1.        I am a member of The Kantrow Law Group, PLLC (the “Firm”) and make this

Affidavit in support of the application by Allan B. Mendelsohn, Chapter 7 Trustee (the “Trustee”)

for the Estate of Manuel D. Marcia Oliva and Wuanda Bodden Martinez (the “Debtors”), for an

order authorizing the Trustee to retain the Firm as counsel to the Trustee in this case.

         2.        I am admitted to practice before this Court. The Firm has over seventeen (17) years

of legal experience in the bankruptcy field and bankruptcy presently constitutes ninety-five (95%)

percent of the Firm’s practice.

         3.        The undersigned has read and is generally familiar with the Bankruptcy Code

together with current amendments, the Bankruptcy Rules, the Local Rules of this Court and this

Court’s Chamber’s Rules.

         4.        The Firm is competent to represent the interest of the Trustee, on whose behalf

representation is now sought in all proceedings now pending or which may reasonably be expected.
        5.      The Firm does not hold or represent an interest adverse to the Trustee, the Debtor

or the estate, creditors or any other interested person with regard to the matters for which the Firm

is being retained and is disinterested as that term is defined in 11 U.S.C. § 101(14).

        6.      As the result of inquiries, deponent believes that the Firm and the undersigned have

no connection with the Debtor, any of the Debtor’s creditors or any other party in interest or their

respective attorneys.

        7.      It is anticipated that compensation will be paid to the Firm as counsel to the Trustee

from Debtor’s estate, upon proper application therefor on an hourly basis. The Firm’s current

billing rates are as follows:

                Paraprofessionals      $75.00 - $125.00 per hour

                Partners               $600.00 per hour

        8.      The Trustee has not paid to, nor has the Firm accepted, any retainer amount in

connection with the case.

        9.      In accordance with Rule 2014-1(iii) of the Local Bankruptcy Rules for the Eastern

District of New York as to whether the professional person has previously rendered any

professional services to the trustee, debtor, debtor in possession, the extent thereof and the status

of the compensation therefor, the Court is respectfully referred to the following chart for a listing

of all active Chapter 7 cases in which the Firm has been retained as counsel to the Trustee together

with the status of the case (all active cases continue to accrue fees on an hourly basis as work is

performed):

  Case Name                         Chapter 7 Case Number             Status of Case
  ALLSTATE MERCHANT 14-73613-las                                      Active
  SERVICES, LLC
  DONNELLY                          09-79349-las                      Active
  COMMODITIES, INC.
FREDERICK L. IPPOLITO    12-70632-ast   Active
SHENAZ KHAN              14-75498-reg   Active
APCO MERCHANT            14-73607-las   Active
ALEX MAGLIOCHETTI        17-75469-ast   Active
JOHN A. WALCZUK          17-76195-reg   Active
JOHN MICHAEL IOANNOU 18-75257-ast       Active
EVANGELOS TRINGAS        18-72690-reg   Active
ADEL KELLEL              18-76679-las   Active
JOANNE GRADILONE         19-70081-reg   Active
PETLAND    DISCOUNTS, 19-72292-reg      Active
INC
SALVATORE CAROLLO 09-73182-reg          Active
AND     JUDY  ANN
CAROLLO
HYUNG TACK HONG AND 19-72287-las        Active
YEON OG CHO
SAGAR KHANNA       AND 18-77007-ast     Active
KIRAN YASIN
GREGG S. WEINSTEIN       19-74950-ast   Active
LEONARD ROBERT LEFF 19-73377-reg        Active
A/K/A LENNY LEFF
BAY   TERRACE     PLAZA 19-73115-reg    Active
LLC
YUVAL GOLAN              19-75598-reg   Active
APOLLO H.V.A.C.          19-76981-ast   Active
SHERI HERSKOVITS         19-78057-ast   Active
HAMILTON          ROAD 19-72596-reg     Active
REALTY
DIA M. CATANIA           20-70768-las   Active
PAUL A. BRENNAN          20-70161-ast   Active
DAVID COHEN              20-71741-ast   Active
NAUSHAD HASAN            20-71433-reg   Active
  UMA & EMMA, INC.                20-70756-las                 Active
  ROB DIAMOND                     20-71878-reg                 Active
  SALVATORE LA BARCA              20-72120-ast                 Active
  BERNARD DONDE                   20-72118-las                 Active
  SETH WEINSTEIN                  20-72215-cgm                 Active
  COMPUTERTORS                    20-72431-las                 Active
  ELIZABETH       LONDONO- 20-73283-reg                        Active
  MINIER
  SRS CAPITAL FUNDS INC.          20-72883-reg                 Active
  MENDELSOHN-                     20-73483-ast                 Pending
  SVLAVOUNAKIS
  RANDALL            GEORGE 20-73479-reg                       Pending
  KOSTER


                                                 /s/ Fred S. Kantrow
                                                 Fred S. Kantrow
Sworn to before me this
31st day of January

S/Nico G. Pizzo
Nico G. Pizzo
Notary Public State of New York
Qualified in Suffolk County
No. 02PI6384544
Commission Exp. 12/17/2022
